DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2017-0111740, filed on 2017/09/2020.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Northrup et al. (US Patent/PGPub. No. 20170269400).


Regarding Claim 14, (Original) Northrup et al. a method of operating an electronic device ([0005], FIG. 1, i.e. method for forming PDLC light shutter device) including an electronic cover ([0014], FIG. 1, i.e. liquid crystal shutter 10) having a plurality of areas ([0015], FIG. 1, i.e. individual 14 and image 16), the method comprising:
selecting a representation mode ([0015], FIG. 1, i.e. "IMAGE State,"), based at least in part on a user input, an executed application (i.e. alternative limitation(s) omitted), or a set trigger ([0015], FIG. 1, i.e. application of a voltage); and
adjusting a light transmittance ([0015], FIG. 1, i.e. opaque … to a translucent) for at least one area transmittance ([0015], FIG. 1, i.e. image 16) among the plurality of areas depending on the selected representation mode (i.e. please see above citation(s)).
Regarding Claim 15, (Original) the method of claim 14, wherein the adjusting of the light transmittance for the at least one area (i.e. please see above citation(s)) includes adjusting strength of an electrical field ([0015], FIG. 1, i.e. voltage would produce electric field) generated in the at least one area (i.e. please see above citation(s)).

Response to Arguments

4.	Applicant’s arguments, see P. 5-6, filed 02/04/2021, with respect to Claim Objections and Rejections under 35 U.S.C. § 112(b) 35 U.S.C. § 102(a)(2) have been fully considered and are persuasive. The Claim Objections and Rejections under 35 U.S.C. § 112(b), 35 U.S.C. § 102(a)(2) have been withdrawn.

Allowable Subject Matter

5.	Claims 1-13 are allowed.

6.	The following is an examiner’s statement of reasons for allowance:

Mitamura (US PGPub./Pat. 20090109371) teaches a liquid crystal display apparatus comprises: a single transmissive-type liquid crystal panel having a display area partitioned between a first display area for producing an image on a front side and a second display area for producing an image on a rear side; a first illuminating unit for illuminating the first display area from the rear side; and a second illuminating unit for illuminating the second display area from the front side. With this configuration, the liquid crystal display apparatus is viewable from both the front and rear sides of the liquid crystal panel, and the thickness of the entire construction can be reduced.

LEE (US PGPub./Pat. 20090180051) teaches a display device including a case including a front case and a rear case, a main display panel and a sub display panel disposed inside the case, a protective member disposed on a front surface of the main display panel and protecting the main display panel, and a support frame disposed inside the case and supporting both the display panel and the protective member. The support frame includes a first support part contacting a lower surface of the main display panel and a second support part supporting a lower surface of the protective member.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…a light-transmissive second electrode layer disposed between the first face and the light-transmissive second electrode layer; a liquid crystal layer disposed between the light-transmissive first electrode layer and the light-transmissive second electrode layer …” (Claim 1), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628